Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 25, 2016

                                          No. 04-16-00664-CR

                                    IN RE Stephen RICHARDSON

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

        On October 11, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that Relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 25, 2016.



                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2016.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2010CR10629, styled State of Texas v. Stephen Richardson, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.